Since there is evidence, if believed by the board, to support it, I must concede that the exposure of his hands to the cold on March 7, 1940 played a sufficient part in the ultimate development of claimant's disability to entitle him to compensation, provided what occurred on that date amounted to an accident within the meaning of the Workmen's Compensation Law. But I cannot agree that it did.
Clearly the pathological result of what happened cannot be said to have been so unexpected as to have amounted to an accident, per se.1 Whether claimant *Page 359 
was suffering from Buerger's Disease (described in the opinion of the majority as "a subacute inflammatory state involving the arteries and veins with a tendency toward gangrene"), or Raynaud's Disease (described as "an excitable vaso-spastic state, in which the vessels go into spasm, with resultant ischemia (loss of blood) and loss of tissue"), the condition existed prior to March 7, 1940, and, on the testimony of claimant's own physician called as his witness, the development cannot be said to have been unexpected. He testified, "I think he had Buerger's Disease and did not know it," and, "It is an aggravation of the condition which at that time was existing without his knowledge." As to the things which might precipitate the effects of the disease, he testified, "It could have been anything that would cause it;" "if he went swimming in some very cold water, diving into cold water, that that could aggravate it . . . . . . just the same as though wind hit you, exactly the same," that "just the slightest kind of cold hitting his hand, driving in an open car unprotected, or motorcycle," would precipitate the trouble. If a healthy workman exposes himself to the rays of the sun and suffers a heat-stroke, he is entitled to compensation "upon the theory that the prostration is not the natural, probable and predictable result of an exposure to the prevailing conditions, but constitutes an extraordinary and unlooked-for mishap visited suddenly upon the employe while at work."2 The evidence clearly rules out any notion that we, here, have such a case. Since there was no external accident in the sense that term is commonly understood, if the claimant is entitled to recover on any theory, it must be on the *Page 360 
ground he has shown "an unusual and suddenly develping concatenation of circumstances which necessitates impulsive rather than deliberate action and under conditions markedly different from those attendant upon the usual course of the employe's regular work."3 In DeEsch v. Emmaus Boro., 143 Pa. Super. 225,  18 A.2d 89, relied on by the majority, we held that the emergency arising in the course of claimant's employment was sufficiently unusual to meet the test. Compensation has been allowed in such cases as Jones v. Phila. Reading Coal  Iron Co., 285 Pa. 317, 132 A. 122, where the employe was suddenly called upon to attempt the rescue of his father who had been buried by the slide of a culm bank, the effort lasted 2 1/2 hours, the employe was drenched with water and the exposure caused pneumonia; in Heisler v. Lincoln RealtyCo., 121 Pa. Super. 516, 184 A. 305, where the janitor of a building was called upon to turn off steam escaping through a break in the pipe and, in doing so, was compelled to walk on the street in extremely cold weather and then for a short distance through the hot steam, whereby his clothing became wet and a day or two later he developed bronchial pneumonia; in Roth v. LocustMountain State Hospital, 130 Pa. Super. 1, 196 A. 924, where a surgeon was called upon to perform an emergency operation in a dispensary where the temperature was abnormally low, as a result of which he contracted influenza-pneumonia.
I am unable to fit the present case into the pattern of the decisions in which compensation has been allowed. Claimant was a relief or part-time patrolman. Ordinarily, his duties consisted of patrolling the borough in his own automobile or on foot. On the day in question, he was directed by the Burgess to escort a funeral to North East Cemetery, a distance from the borough *Page 361 
of approximately eleven or twelve miles. There is nothing in the record to indicate that he used a motorcycle as the result of an emergency or any other unusual occurrence. Although, in my opinion, it would not affect the result, he did not even say that he was instructed to use the motorcycle rather than his automobile. Apparently for no explainable reason, he borrowed the motorcycle from a friend, borrowed a pair of gauntlet gloves from the Pennsylvania Motor Patrol and embarked on the undertaking of his own free will. Nothing unusual or anything unforeseen occurred in the course of the trip. Not even the weather was unusual; the temperature ranged between 26 and 30 degrees, the wind was "moderate." Although he had never before ridden a motorcycle in the performance of his duties, this court has never held that the mere performance by an employe of his work in a manner somewhat different from that usually employed is sufficient to constitute an accident; we have held just the opposite. In Ferraro v. Pittsburgh Term. Coal Corp., 142 Pa. Super. 22,29, 15 A.2d 559, where the evidence revealed that the departure from claimant's ordinary routine of labor was the necessity for him occasionally to shovel left-handed this court said: "It need only be remarked that while an accident is necessarily something unusual, it does not follow that every unusual occurrence, or deviation from the usual manner of performing work, amounts to an accident." I think, as a test to be used in this class of case, the language of Mr. Justice STERN quoted above cannot be improved upon. And applying it here, I am unable to find either "an unusual and suddenly developing concatenation of circumstances which necessitate[d] impulsive rather than deliberate action" or "conditions markedly different from those attendant upon the usual course of the employe's regular work."
The exposure was nothing more than the trigger *Page 362 
which touched off the symptoms of claimant's unfortunate disease. I fail to find anything in the record to indicate either that the exposure was so unusual or the result so unexpected as to constitute an accident within the meaning of the Workmen's Compensation Act.
I would, therefore, reverse the judgment and enter it for appellant.
1 ". . . . . . where the work or act performed by the employe is voluntary, and not marked by any abnormal or unusual feature, but where there occurs an unexpected and unusual pathological result; that is to say, where the accident resides in the extraordinary nature of the effect rather than in the cause." Parks v. MillerP. Mach. Co., 336 Pa. 455, 459, 9 A.2d 742.
2 Parks v. Miller P. Mach. Co., supra at 459.
3 Parks v. Miller P. Mach. Co., supra at 460.